OFFICE   OFTHEATTORNEY        GENERALOF   TEXAS
                     AUSTIN
eon.   E. Harold Beak, February 3, 1939, p%&J82


Op8ratiVe", unleea orgrinlzeil
                             pursuant to the provl-
sione of Our Terse Aot, or nt least authorized to do
business In this state, and though the wording ofthe
Aot ie 8omewhat ambiguow, we belierrethat ,fora par-
mit to issuqthe foreign oorporatlon shall at lsast
have been organized in oonformlty with th8 statutea
0r this atate. 'Ashaveoompareiitbe   RuralEleotrlfS,-
cation Statute of tikaneas with that of Texas, and
find same to be identioel in alma& ev8rg rearpeot.iW
take it that the Ieglslature desired~that the State OS
Texas have Bone rrortOS ooa*Lroloter such a oorpora-
tlon doing buslnese inTeras.   If the Southwest Ark-
ansas Eleotrio Cooperative Corporation were parmlttsd
to oame lx'and do bwineee In this state as a forei@
oorporatian without a permit, the Stat8 of Texas Would
have only Xl&ted oontrolover such corporation. We
thinkthat the Legialatu.reofT8xas by&m.      7 of Art.
152Sb sought to prevent auab a situation.
          Mr. Sherrill raieee the question of ubeth8r
Se&ion  7 of ouipAOt pzohlbits the sOUthW8St ASkiumaa
r;ytp, CooperativeCo        tion firm doing business
        . We dP not be1  eve that the Legislatiirein-
                       "f""
tended that It go that far, It ie our opinica.that  the
Southwest Arkansas Eleotrlo~Ooop8nMve Corporation
may ooraeinto Texae aad serve the oitieew of thicrirtate,
after it has ssoureda pcirmitfromthe Seorefaryof
State of Taxas to do bUsioe6s in'tbls state,
                                   Tours very truly
                               ATTORNEY 0lCRBU.LOF TELAs